OPINION — AG — ** DISTRICT ATTORNEY — INVESTIGATOR — COUNTY LIABILITY ** A DISTRICT ATTORNEY REQUEST A DISTINCT INVESTIGATOR EVEN THOUGH SUCH AN EMPLOYMENT WOULD CAUSE THE TOTAL NUMBER OF EMPLOYEES OF THE DISTRICT ATTORNEY'S OFFICE TO EXCEED THE TOTAL NUMBER EMPLOYED BY THE COUNTY ATTORNEY'S OFFICES WITHIN THE DISTRICT PRIOR TO THE EFFECTIVE DATE OF 19 O.S. 215.1 [19-215.1] — 19 O.S. 215.21 [19-215.21] [19-215.21], AND EACH COUNTY IS OBLIGATED FOR ITS PROPORTIONATE SHARE OF THE SALARY.  WHILE A DISTRICT ATTORNEY MAY DIRECT THE EFFORTS OF AN INVESTIGATOR AS HE SEES FIT, EACH COUNTY WITHIN THE DISTRICT SHALL PAY ITS PROPORTIONATE SHARE OF AN INVESTIGATOR'S SALARY AS REQUIRED BY 19 O.S. 215.14 [19-215.14] (SALARY, INVESTIGATOR, EMPLOY, FUNDS) CITE: 19 O.S. 215.15 [19-215.15] [19-215.15], 19 O.S. 215.14 [19-215.14] (PENN LERBLANCE) ** SEE: OPINION NO. 75-224 (1975) **